United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-60842
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILLIE EARL CULLEY,

                                    Defendant-Appellant.

                       --------------------

          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:00-CR-4-ALL

                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     On appeal from the denial of a motion for modification of

sentence pursuant to 18 U.S.C. § 3582(c)(2), the Federal Public

Defender, appointed appellate counsel for Willie Earl Culley

(federal prisoner No. 02481-043), has filed a motion to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967).      Culley

has filed responses to counsel’s motion.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60842
                               -2-

     There is no right to appointed counsel in an appeal from the

denial of relief under 18 U.S.C. § 3582(c)(2).   United States v.

Whitebird, 55 F.3d 1007, 1010-11 (5th Cir. 1995).   Nevertheless,

as the district court appointed counsel to represent Culley, we

apply the principles enunciated in Anders to determine whether

counsel should be permitted to withdraw.   See Dinkins v. Alabama,

526 F.2d 1268, 1269 (5th Cir. 1976).

     The instant appeal is limited to the district court’s denial

of the motion for modification of sentence.   Our independent

review of counsel’s brief, Culley’s responses, and the record

discloses no nonfrivolous issue for appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.